                             I.INITED STATES DISTRICT COURT FOR THE
                                    WESTERN DISTRICT OF TEXAS
                                          WACO DIVISION

  JOHN FAIRCHILD and SUSIE                                $
  FAIRCHILD, individually, and as                         $
  Independent Administrators of, and on                   $
  behalf o{ the ESTATE OF KELLI                           $
  LEANNE PAGE and the heirs-at-law of                     $
  KELLI LEANNE PAGE,                                      $
                                                          $     CASE NO. 6: 1 9-CV-00029-ADA-JCM
           Plaintiffs,                                    $
                                                          $    JURY DEMANDED
  v                                                       $
                                                          $
  CORYELL COLINTY, TEXAS;                                 $
  STEVEN RUSSELL LOVELADY; and                            $
  WESLEY HARLAND PELFREY,                                 $

           Defendants.


       FoURTH AMENDED PLAINTIFF'S RULE 26(at(tl INITIAL DISCLoSURES
                  fl NCLUpTNG EXPEBT pESTGNATTONS)


TO       Defendant Coryell County, Texas by and through its attorneys of record, Eric A. Johnston
         and Andrew M. Edge, McGinnis Lochridge LLP, 600 Congress Ave., Suite 2100, Austin,
         Texas 78701; Defendant Steven Russell Lovelady by and through his attorney of record,
         J. Eric Magee, Allison, Bass & Magee, L.L.P., A.o. watson House, 4a2w.l25h street,
         Austin, Texas 78701; and Defendant Wesley Harland Peifrey by and through his
         attorneys of record, S. Cass Weiland and Robert A. Hawkins, Squire Patton Boggs LLP,
         2000 McKinney Ave., Suite 1700, Dallas, Texas 75201.



         Note Regarding Tiffany Gruwell.

                 Notwithstanding anything to the contrary in these disclosures, there is some
         uncertainty as to weather Plaintiff Susie Fairchild is or will be representing the interestsof
         Tiffany Gruwell in this case due to Ms. Gruwell's complaint in intervention, and Ms.
         Gruwell's retention of an attomey to represent her interests (Cory W. Smith). Defendants
         objected to that intervention,and the court has not ruled on the intervention, as of the
         drafting of these amended disclosures. Susie Fairchild's counsel recognizes that Ms.
         Gruwell has retained an attomey to protect her interestsin this case. Thus, it is not Ms.
         Fairchild's counsel's intent that these amended initial disclosure be made on behalf of
         Tiffany Gruwell, but instead of behalf of Ms. Fairchild and all persons whose interests


                                                                                                                    EXI.IIBIT
Fourth Amended Plaintiff s Rule 26(a)(1) Initial Disclosures (including Expert Designations)       Page   I of 25
                                                                                               -
                                                                                                                      H
          she is representing. Ms. Fairchild's counsel assumes that               Mr. Gruwell's counsel will
          make whatever disclosures, and take whatever actions in this case, he deems appropriate,
          including designation of experts to act on Ms. Gruwell's behalf.


          Note Reqardins Prior Service:

          Plaintiffs Rule 26(a)(1) Initial Disclosures (including Expert Designations) were served
          on Defendants via U.S. mail, certified, retum receipt requested on May 1,2019 and had
          attached three CDs Bates-labeled Fairchild v. Coryell County "CD-1," "CD-2,u and "CD-
          J-

         The First Amended Plaintiffs Rule 26(a)(1) Initial Disclosures (including Expert
         Designations) were served on Defendants via U.S. mail, certified, retum receipt requested
         on August 1, 2079 and had attached a CD Bates-labeled Fairchild v. Coryell County
         UCD-4" containing documents Bates-labeled Fairchild
                                                                  v. Coryell County P-000890
         through P-001628.

         The Second Amended Plaintiffs Rule 26(a)(l) Initial Disclosures (including Expert
         Designations) were served on Defendants via U.S. mail, certified, retum receipt requested
         on September 5, 20t9 and had attached a USB Flash Drive BatesJabeled Fairchild v.
         Coryell "Flash Drive - 1" containing videos converted to MP4 format.

         The Third Amended Plaintiffs Rule 26(a)(1) Initial Disclosures (including Expert
         Designations) were served on Defendants via U.S. mail, certified, return receipt requested
         on October 4,2079 and had attached a CD Bates-labeled Fairchild v. Coryell County
         "CD-5' containing copies of documents Bates-labeled Fairchild v. Coryell County P-
         001629 through P-003094. The Third Amended Plaintif|s Rule 26(a)(1) Initial
         Disclosures (including Expert Designations) was also served on Defendants via email on
         October 4,2019 and had attached copies of documents Bates-labeled Fairchild v. Coryell
         County P-0A1629 through P-001689.

         Plaintiff Susie Fairchild serves these disclosures in accordance with the requirernents of

Federal Rule     of Civil Procedure 26(a)(1).           These disclosures are subject              to the following
limitations:

         l)       Plaintiff makes these disclosures upon information reasonably available to

Plaintiff at the time these disclosures were made and reserves the right to amend and/or

supplernent them as additional information becomes available.




Fourth Amended Plaintiff s Rule 26(a)(1) Initial Disclosures (including Expert Designations)   -   Page 2 of 25
          2)      Plaintiff has not disclosed information or documents to the extent that they are

 legally protected or privileged, including but not necessarily limited pursuant to the attorney-

 client communication privilege and work-product privilege.




 Federal Rule of Civil Procedure 26(axl) Initial Disctosure

                   Itule 26(a)(lXAXi) lrrdividuals Likely to Have Discoverable Information

          The following individuals and/or entities are likely to have discoverable information that

 Plaintiff may use to support Plaintiff s claims or defenses (but not those to be used solely for

 impeachment):


       Name(s), Address and Phone Number                                       Subject of Information
  Coryell County, Texas                                            Defendant
  clo Eric A. Johnston and Andrew M. Edge
  McGinnis Lochridge LLP, 600 Congress Ave.
  suite 2100                                                       Per Defendants'       initial disclosures
  Austin, Texas 78701
                                                                   The following people were added with the
  Per Defendants' initial disclosures                              Fourth Amended Plainti{fs Rule 26(a)(1)
                                                                   Initial Disclosures (including Expert
 The following people were added with the Fourth                   Designations) and are current and/or former
 Amended PlaintifPs Rule 26(a)(l) Initial                          employees of Defendant Coryell County,
 Disclosures (including Expert Designations)                       Texas

   Dayton, Ronald                  Deputy                           Dayton, Ronald             Deputy
   Edge                            Deputy                           Edge                       Deputy
  Holder                           Deputy                           Holder                     Deputy
  Manning                           Sergeant                        Manning                    Sergeant
  Nix, John                        Investigator                     Nix, John                  Investigator
  Porter, Karen                    Lieutenant                       Porter, Karen              Lieutenant
  Pruitt, Cheryl                   Officer                          Pruitt, Cheryl             Officer
  Vasquez, Eric                    Deputy                           Vasquez, Eric              Deputy
  Williams, Scott                  Sheriff                          Williams, Scott            Sheriff
  Wilcox, Mark                     Chief                            Wilcox, Mark               Chief
  Washington, Tyrell               Officer                          Washington, Tyrell         Officer




Fourth Amended Plaintiff   s   Rule 26(a)(1) Initial Disclosures (including Expert Designations)                of 25
                                                                                                   -   Page 3
        Name(s), Address and Phone Number                                  Subject of Information
   Coryell Memorial Hospital alH a Coryell                     Provided medical treatment to Kelli Page
   Memorial Healthcare System
   1507 W. Main St.
   Gatesville, Texas 76528
   (2s4) 865-8251

  Gibby, Mark, MD
  Wright, James D., MD

  DeFoe, Scott A.                                              Plaintiffs retained expert and rebuttal
  On-Screne Consulting Group, LLC                              expert
  526 zl't Street
  Huntington Beach, Califomia 92648
  (714) 6ss-4280

  (Added with the Third Amended Plaintiff s Rule
  26(a)(l) Initial Disclosures (including Expert
  Designations))

  Fairchild, Angie                                             Kelli Page's daughter and heir
  Will supplement with address and telephone
  number if determined; it is Plaintiff s
  understanding that Angre Fairchild was adopted
  approximately 28 years ago, and the adoption
  records were sealed.
  Fairchild, John                                              Plaintiff (deceased)

 Fairchild, Maile Sue                                         Kellie Page's daughter and heir
 Will supplement with address and telephone
 number
 Fairchild, Patrick Sterling                                  Kelli Page's son and heir
 201 N. lgth Street
 Gatesville, Texas 76528
 (254') 415-1441
 Fairchild, Susie                                             Plaintiff
 201 N. 19s Street
 Gatesville, Texas 76528
 Qs4) 4ts-r44r




Four*r Amended Plaintiffs Rule 26(a)(1) Initid Disclosures (including Expert Designations)   -   Page 4 af 25
       Name(s), Address and Phone Number                                     Subject of Information
  Gruszecki, Amy C. DO                                           Plaintiff s retained expert
  American Forensics
  2452U.5.80 E. Frontage Rd.
  Mesquite, TX 75149
  Qr4)221-2700

  (Added with the Fourth Amended Plaintiff s Rule
  26(a)(1) Initial Disclosures (including Expert
  Designations))

  Gruwell, TiffanyMay                                            Kelli Page's daughter and heir
  cloCoryW. Smith
  Daniel Stark Law, PC
  P.O. Box 1153
  Bryan, Texas 778A6
  (979) 846-8686
  Joyce, Arthur, PhD, ABN                                        Plaintiff s retained expert and rebuttal
  Neuropsychological Systems of Texas                            exped
  4201 Wingren Dr.
  Irving, Texas 75062
  (e72) 6s0-6t66

  (Added with the Fourth Amended Plaintiff s Rule
  26(a)(l) Initial Disclosures (including Expert
 Designations))

 Lactod, Cesar Tamala III                                        Kelli Page's son and heir
 Will supplement with address and telephone
 number if determined; it is Plaintiff s
 understanding that Cesar Tamala Lactod III was
 adopted approximately 28 years ago, and the
 adoption records were sealed.
 Lovelady, Steven Russell Lovelady                               Defendant
 c/o J. Eric Magee, Allison
 Bass & Magee, L.L.P.
 A.O. Watson House
 402W.125h Street
 Austin, Texas 78701
 Pelfrey, Wesley Harland                                         Defendant
 c/o S. Cass Weiland
 Squire Patton Boggs LLP
 2000 McKinney Ave.
 Suite 1700
 Dallas, Texas 75201



Foudh Amended Plaintiff   s   Rule 26(a)(l) Initial Disclosures (including Expert Designations) Page 5 of 25
        Name(s), Address and Phone Number                                  Subject of Information
   Per Defendants' initial disclosures                          Per Defendants: Upon information                 and
                                                                belief Ms. Rivers is a member of Kelli
  Rivers, Natalie                                               Page's extended family, has knowledge
  Address Unknown                                              regarding her medical and criminal history,
  Telephone number Unknown                                     was present with Ranger Russell when the
                                                               family viewed the video of the second use
  (Added with the Fourth Amended Plaintiff s Rule              of    force incident md, as such,                 has
  26(a)(1) Initial Disclosures (including Expert               knowledge of facts relevant to this matter.
  Designations)

  Per Defendants' initial disclosures                          Per Defendants:         Mr.        Shepherd was an
                                                               inmate at the Coryell County Jail during the
  Shepherd, Blake                                              first use of force incident, was a witness to
  Address is unknown                                           Kelli Page's actions leading up to the first
  Tel ephone number unknown                                    use   of force incident and, as such,             has
                                                               knowledge of facts relevant to this matter.
  (Added with the Fourth Amended Plaintiffs Rule
  26(a)(l) Initial Disclosures (including Expert
  Designations)

  Per Defendants' initial disclosures                          Per Defendants: Upon information and
                                                               belief, Ms. Tucker is a member of Kelli
  Tucker, Ginger                                               Page's extended family, has knowledge
  Address is unknown                                           regarding her medical and criminal history,
  Telephone number unknown                                     was present with Ranger Russell when the
                                                               family viewed the video of the second use
  (Added with the Fourth Amended Plaintiff s Rule              of force incident md, as such, has
  26(a)(1 ) Initial Disclosures (including Expert              knowledge of facts relevant to this matter.
  Designations)

  Per Defendants' initial disclosures                          Per Defendants:        Defendant Wesley
                                                               Harland Pelfrey's designated expert witness
 Jennings, William Ray, Jr.
 c/o S. Cass Weiland
 Squire Patton Boggs LLP
 2000 McKinney Ave.
 suite 1700
 Dallas, Texas 75201

 (Added with the Fourth Amended Plaintiff s Rule
 26(a)(l) Initial Disclosures (including Expert
 Designations))




Fourth Amended PlaintifPs Rule 26(a)(l) Initial Disclosures (including Expert Designations)   -   Page 6 of 25
        Name(s), Address and Phone Number                                 Subject of Information
  Per Defendants' initial disclosures                          Per Defendants: Judge Latham was, during
                                                               all or part of the relevant time period, the
  Latham, Coy, Judge                                           duly elected Justice of the Peace for the
  clo Eric Johnston                                           Fourth Precinct in Coryell County,
  Andrew Edge                                                 responded to the second use of force
  MCGINNIS LOCHRIGE,LLP                                       incident with Kelli Page, was involved in
  600 Congress Avenue, Suite 2100                             the formal inquest md, as such,                 has
  Austin, Texas 78701                                         knowledge of facts relevant to this matter.
  5t2.495.6000

  (Added with the Fourth Amended Plaintif?s Rule
  26(a)( 1 ) Initial Disclosures (including Expert
  Designations)

  Per l)efendants' initial disclosures                        Per Defendants: Judge Miller was, during
                                                              all or part of the relevant time period, the
  Miller, Roger A.                                            duly elected County Judge of Coryell
  Coryell County Judge                                        County and, as such, has knowledge of
  clo Eric Johnston                                           facts relevant to this matter.
  Andrew Edge
  MCGINNIS LOCHRIGE, LLP
  600 Congress Avenue, Suite 2i00
  Austin, Texas 78701
  512.495.6000

 (Added with the Fourth Amended Plaintiffls Rule
 26(a)( I ) Initial Disclosures (including Expert
 Designations)

 Per Defendants' initial disclosures                          Per Defendants: Ms. Mistic was appointed
                                                              to serve as attorney ad litem in Kelli Page's
 Mistic, Dori Ray                                             probate proceeding and, as such, has
 Attomey at Law                                               knowledge of facts relevant to this matter,
 907 South Main St.                                           including but not limited to Kelli Page's
 Copperas Cove, Texas 76522                                   relationship with her children
 (254) s47-6000

 (Added with the Fourth Amended PlaintifPs Rule
         Initial Disclosures (including Expert
 26 (a)( I )
 Designations)




Fourth Amended PlaintifPs Rule 26(aXl) Initial Disclosures (including Expert Designations)   - Page 7 of 25
        Name(s), Address and Phone Number                                   Subject of Information
  Per Defendants' initial disclosures                           Per Defendants: Mr. Place is the attomey
                                                                representing Susie Fairchild in the probate
  Place, Allen D., Jr.                                          of Kelli Page's Estate and, as such,                has
  Attorney at Law                                               knowledge of facts relevant to this matter.
  109 South Seventh St.
  Gatesville, texas 76528
  (2s4) 86s-847s

  (Added with the Fourth Amended Plaintiffs Rule
  26(a)(1 ) Initial Disclosures (including Expert
  Designations)

  Per l)efendants' initial disclosures                          Per Defendants: Mr. Dents was an inmate
                                                                at the Coryell County Jail during the second
  Dents, Desmond                                                use of force incident, was a witness to Kelli
  Address Unknown                                               Page's actions leading up to the second use
  Telephone number unknown                                      of force incident,     provided a written
                                                                statement   to Ranger Russell as part of his
  (Added with the Fourth Amended Plaintiff s Rule               investigation and, as such, has knowledge
  26(a)(l) Initial Disclosures (including Expert                of facts relevant to this matter.
  Designations))

  Per Defendants' initial disclosures                           Per Defendants: Upon information and
                                                                beliefl Ms. Estes is a member of Kelli
 Estes, Leslee                                                  Page's extended family, has knowledge
 Address Unknown                                                regarding her medical and criminal history,
 Telephone number unknown                                       was present with Ranger Russell when the
                                                                family viewed the video of the second use
 (Added with the Fourth Amended Plaintiffs Rule                of force incident ild, as such, has
 26(a)(l) Initial Disclosures (including Expert                knowledge of facts relevant to this matter.
 Designations))




Fourth Amended Plaintiff s Rule 26(a)(l) Initial Disclosures (including Expert Designations)   -   Page 8   of 25
        Name(s), Address and Phone Number                                       Subject of Information
  Per Defendants' initial disclosures                               Per Defendants: Defendant Coryell county,
                                                                    Texas' current and/or former ernployee
  Crossman, Stuart, Deputy
  c/o Eric A. Johnston and Andrew M. Edge
  McGinnis Lochridge LLP, 600 Congress Ave.
  Suite 2100
  Austin, Texas 787A1
  (s12) 4es-6000

  (Added with the Fourth Amended PlaintifPs Rule
  26(a)(1 ) Initial Disclosures (including Expert
  Designations))

  Per Defendantst initial disclosures                               Per Defendants: Upon information and
                                                                    belief, Mr. Crouch and Kelli Page were
  Crouch, James                                                     common-law married and, as such, Mr.
  Address unknown                                                   Crouch has knowledge of facts relevant to
  telephone number Unknown                                         this matter, including but not limited to her
                                                                   medical and criminal history as well as her
  (Added with the Fourth Amended Plaintifls Rule                   relationship with her children
  26(a)(l) Initial Disclosures (including Expert
  Designations))

  Per Defendants' initial disclosures                              Per Defendants: Trooper Ford was, during
                                                                   all or part of the relevant time period,
  Texas Deparhnent of Public Safety                                employed as a state trooper with the Texas
  418 East Leon St.                                                Depadment of Public Safety, responded to
  Gatesville, Texas                                                the second use of force incident with Kelli
  (254) 86s-72}r                                                   Page and, as such, has knowledge of facts
                                                                   relevant to this matter.
 Ford, Jackie - Trooper
 Russell, Adam, Ranter

 (Added with the Fourth Amended Plaintiff s Rule
 26(a)(1) Initial Disclosures (including Expert
 Designations))




Fourlh Amended Plaintiff   s   Rule 26(a)(1) Initial Disclosures (including Expert Designations)   -   Page 9   of 25
        Name(s), Address and Phone Number                                   Subject of Information
   Per Defendants'      initial disclosures                     Per Defendants: Ranger Russell was,
                                                                during all or part of the relevant time
  Texas Department of Public Safety                             period, employed as a Texas Ranger with
  5100 West Elms R.d                                            the Texas Department of Public Safety,
  Killeen, Texas                                                investigated Kelli Page's death and, as
  (254) 616-181s                                                such, has knowledge of facts relevant to
                                                                this matter.
  Russell, Adam, Ranger

  (Added with the Fourth Amended PlaintifPs Rule
  26(a)(1) Initial Disclosures (including Expert
  Designations))

  Per Defendants'      initial disclosures                      Per Defendants: Upon information and
                                                                belief, Ms. Crouch is Charles Crouch's
  Crouch, Nicole                                                niece and, as such, has knowledge of facts
  1703 St. Louis Street                                         relevant to this matter, including but not
  Gatesville, Texas 7 6542                                      limited to her medical and criminal history
  Telephone Number Unknown                                      as well as her relationship with her children

  (Added with the Fourth Amended Plaintiff s Rule
  26(a)(l) Initial Disclosures (including Expert
  Designations))

  Southern Health Partners                                     Provided healthcare treatment to Kelli Page
  2030 Hamilton Place Blvd. #140
  Chattanooga, TN 37421
  (888) 23 r-2888
                                                                Per Defendants' initial disclosures
  Per Defendentst initial disclosures
                                                               Per Defendants: The following people were
 The following people were added with the Fourth               added with the Fourth Amended Plaintiffs
 Amended Plaintiff s Rule 26(a)(l) Initial                      Rule 26(a)(1) Initial Disclosures (including
 Disclosures (including Expert Designations)                    Expert Designations

 Ferguson, Jennifer                                             Ms. Ferguson was, during all or part of the
                                                                relevant time period, employed as a nurse
                                                                by    Southern Medical Partners                      and
                                                                contracted to serve as a nurse at the Coryell
                                                                County Jail, has knowledge of Kelli Page's
                                                               medical history and,                 as      such,    has
                                                               knowledge of facts relevant to this matter.




Fourth Amended Plaintiff s Rule 26(a)(l) Initial Disclosures (including Expert Designations)   -   Page   l0 of 25
         Name(s), Address and Phone Number                                 Subject of Information
   Southwestern Institute      of   Forensic Sciences at        Performed autopsy on, and/or signed report
   Dallas                                                       for autopsy of, Kelli Page
   Employees, representatives, agents, and selants
   Office of the Medical Examiner
   2355 North Stemmons Freeway
   Dallas, Texas 75207

   Medical ExamilrerslPhvsicians
   Barnard, Jeffrey J., MD
   Dyer, Tracy J., MD, JD
   Gwin, Chester S., MD
  Hastings, Stephen M., MD
  Lenfest, Stephen, MD
  Ogden, Emily, MD
  Quinton, Reade A., MD
  Townsend-Parchman, Janis K., MD
  Urban, Jill E., MD
  Ventura, Elizabeth, M.D.

  Washington, Tyrell                                           Has information regarding the relevant
  Coryell County Sheriffs Office                               October 7, 2017 use-of-force incident
  510 Leon St.
  Gatesville, Texas 76528
  (2s4) 865-720r
  Williams, Scott A.                                           Coryell County, Texas Sheriff
  Coryell County SherifPs Office
  510 Leon St.
  Gatesville, Texas 76528
  Qs4) 86s-720r
  All persons and/or entities identified by
  Defendants in initial disclosures in this
  proceeding, as well as any supplements or
  amendments thereto
  All records custodians responding to depositions
 by written questions in this proceeding and/or
 signing affidavits for business and/or other
 records
 Defendants' employees, agents, representatives,
 and all other responsible parties whose conduct is
 described in Plaintiff s live pleading in this
 proceeding




Fourth Amended PlaintifPs Rule 26(a)(l) Initial Disclosures (including Expert Designations)       Page I   I of 25
                                                                                              -
           RUle   26(aXlXAXii) Rslevant Documents,_Data Compilations. and Tansible Thines

           A copy of - or a description by category and location             -   of all documents, electronically-

 stored information, and tangible things that the disclosing party has in its possession, custody, or

 control and may use to support its claims or defenses, unless the use would be solely for

 impeachment.

           Plaintiff produced the following iterns with the Plaintiffs Rule 26(a)(1) Initial

 Disclosures (including Expert Designations).

                          Description                            Number of                Bates Numbers I CD
                                                                 pases/cD             (Fairchild v. Coryell County)
  Autopsy report                                                        9                            CD.I
                                                                                      P-000001 through      P-000009
  Birth certificate                                                     2                        CD.1
                                                                                      P-000010 throueh      P-00001      1
  Booking report      - Kelli   Page                                    3                        CD-1
                                                                                      P-00001 2 throueh     P-000014
  Commissioner's Court minutes: September 2AL5             -           137                       CD-1
  February 2018                                                                       P-00001 5 through     P-0001   5   I
  Coryell County documents                                             182                           cD-1
                                                                                      P-000 I 52 throueh P-000333
  Coryell County Jail Policies & Procedures Manual                     t94                           CD.I
                                                                                      P-0003   3   4 through P-000527
 Coryell Medical Hospital a/HaCoryell Memorial                         t2                       CD.1
 Healthcare System - medical records                                                  P-000528 throueh P-000539
 Coryell Medical Hospital alVaCoryell Memorial                    I   and CD               cD-l (P-000440)
 Healthcare System - radiology                                                                and CD-3
 Custodial Death Report                                                7                             cD-1
                                                                                      P-000541 through P-000547
 Death certificate                                                     1                        CD.1
                                                                                              P-000s48
 Inquest hearing reporter's record (without                            79                            cD-t
                                                                                      P-000549 throueh P -000627
 Letters                                                               5                        CD-1
                                                                                      P-000628 throueh P-000632
 Milam County Sheriff       -    records regarding Kelli               25                       CD-1
                                                                                      P-000633 throueh P-000657
 Photograph       - Kelli Page                                         1                             CD-I
                                                                                             P-000658
 TCJS   - April 1 1, 2018 Jail Inspection report                       4                       CD-1
                                                                                     P-000659 through P-000662


Fourth Amended Plaintiffs Rule 26(a)(1) Initial Disclosures (including Expert Designations)
                                                                                            -Page 12 of 25
                                 Description                       Number    of          Bates Numbers I CD
                                                                                                    v
   TCJS     -   emails and documents                                    27                              CD-1
                                                                                    P-000663                   P-000689
   TCJS     - emails and documents                                     27                               cD-1
                                                                                    P-000690                   P-000716
  TCJS * inspection reports January 2014           - March              l5                              cD-l
  2017                                                                              P-000717                   P-000731
  TCJS - Nicole and James Crouch letter                                 2                               cD-1
                                                                                    P-000732                   P-000733
  TCOLE             -   documents regarding Lovelady   &                13                              CD.1
                                                                                    P-000734                   P-000746
  TX DPS documents                                                     143                              CD-1
                                                                                    P-000747                   P-000889
  Videos        -   filenames:                                         120                              CD-2
       l.           004*M_171008065914
      2.            004    M   171008065941
      3.            004 M 171008070039
      4.            004 _M_ 171008070108
      5.            004 M 171008070138
      6.            004_M_ 171008070226
      7.            004_M* 171008070306
      8.            004_M_ 171008070340
      9.         004*M_ 17100807041 I
      10.       004_M_ I 710080705 l4
      11.       004 M 171008070640
      12.       004_M_ 17100807a726
      13.       004_M_ r710080707s8
      14.       004_M_ 171,008070842
      15.       004_M_ I 7100807093s
      16.       004 M 171008070952
      t7.       004 _M_ 171008071039
      18.       004 _M_ 1,71008071221
      t9.       004 _Mr 17t0080712s3
      20.       004 _M* 171008071327
      21.       004 M I 7l 008071 540
      J'        004_M* 1710080719s8
      23.       004_M_ 171008072029
     24.        004 M 771008072229
     25.        004 M 171008072352
     26.        004*M_171008072508
     27.        004_M_17t008072s32
     28.        004_M_171008072619
     29.        004_M_17t008a72722
     30.        004_M_171008072927
     31.        004 M 171008073143


Fourth Amended Plaintiff s Rule 26(a)(l) Initial Disclosures (including Expert Designations)       Page 13 of 25
                                                                                               -
                          Description                             Number    of          Bates Numbers / CD
                                                                            D                      v
       32.    004_M*171008073314
       33.    004_M_171008073408
       34.    004_M_171008073s3 I
       35.    004_M_171008073700
       36.    004_M_171008073733
       37.    004_M_l 71008073733 (2)
       38.    004_M 171008073810
       39.    004_M_l 7r0080738 I 0 (2)
       40.    004_M_171008074t 38
       4r.    004_M_l 7l 008074 I 38 (2)
       42.    004_M_t7l aa8a74244
       43.    004_M_17rca8a74244 (2)
       44.    004_M_171008074346
       45.    004_M_1 7 t A0807 43 46 (2)
       46.    004_M_171008074428
      47      004_M_17 r 0a807 4428 (2)
      48.    004_M_171008074508
       49.   004_M_1 71 008074s08 (2)
      50.    004_M 171008074540
      51.     004 _M _r7 I 008074s40 (2)
      52.    004_M_171008074827
      53.    004_M_1 7 LOAqA7 4827 (2)
      54.    004_M_171008A75A24
      55     004_M_1 71 008075024 (2)
      56.    004_M_171008075133
      57.    004_M_1 71 008075 I 33 (2)
      58,    004_M_1714A8A75242
      59.    004_M_1710A8A75242 {2)
      60.    004*M_171008075634
      61.    004_M_1 7l 008075634 (2)
      62.    004_M_1 7 10A8A7 s7A2
      63.    004_M_17100807s7a2 Q)
      64.    004_M_17rc08}7572s
      65.    004_M _t7 | a0807 57 2s (2)
      66.    004_M_171008075812
      67.    004_M_1 7 I 0080758 l2 (2)
      68.004_M 171008075841
      69.004_M*l 71 008075841 (2)
     70. 004_M_ 17100807594t
     71. 004_M_ 17100807594t (2)
     72. 004_M_ 1 71008080053
     73. 004 M 1710080800s3 (2)
     74.     004_M_171008080255
     75.     004   M 171008080255

Fourth Amended PlaintifPs Rule 26(a)(1) Initial Disclosures (including Expert Designations)       Page 14 of 25
                                                                                              -
                          Description                              Number    of          Bates Numbers / CD
                                                                                       airchild v.
       76.   004*M_171008080322
       77.   004_M_1 71 008080322 (2)
        78. 004_M_171008080357
        79. 004_M_1 7 1 0080803s7 (2)
        80. 004_M_171008080508
        81. 004_M_l 7 1 008080508 (2)
        82. 004_M_171008080724
        83. 004_M_1 7 1 0080807 24 (2)
        84. 004_M_r71008080747
        85. 004_M_1 7 1 008080747 (2)
        86. 004*M_ 171008080838
        87. 004 M 17r008080838 (2)
        88. 004 M I 71 008081 000
        89. 004 M r71008081000 (2)
        90. 004 M 171008081024
       91. 004_M_17100808t024 Q)
        92. 004 M t71008081102
        93. 004_M_ r71008081 t02 (2)
       94. 004_M_ 17100808t249
       95. 004_M_ r71008081249 (2)
       96. 004_M_ 17r008081448
       97. 004-M_ 1 71 00808 l 4 4& (2)
       98, 004-M_ 171008081553
       99. 004_M_171008081616
       100. 004_M_171008081712
       101. 004_M_171008081854
       102. 004_M*171008082t34
       103. 004_M_171AA8A8822
       la4. 004 M 171008082618
       105. 004_M_ r71 00808271        I
       106. 004 M l 7r 0080827s0
       107. 004_M_ l 7r 008082940
       108. 004_M_ 1 7 r 008083352
      109. 004*M_ 1 7 I 008083439
      1 10. 004_M_ 1 7 l 008083855

      111. 004_M_ 171008084129
      1t2. 004_M_ 171008094121
      113. 004_M_ t7taa8a942z1
      tt4. 004_M_ 1710080943 I I
      I 1s. 004 M 1710080943s6
      116. Hallway - 008_R_17rc07113300
      117. Use of force - 004_M_1710}711.ll,45
      118. Use offorce - 008 R 171007113300




Fourth Amended Plaintiff s Rule 26(a)(l) Initial Disclosures (including Expert Designations)       page 15 of 25
                                                                                               -
           Plaintiff produced the following with the First Amended Plaintiffs' Rule 26(a)(l) Initial
  Disclosures (including Expert Designations)        :




                          Description                             Number of            Bates Numbers / CD
                                                                  pageslCD         (Fairchild v. Coryell County)
   Bill Blackwood LEMI of Texas         response (with               24                              cD-4
   produced items) to subpoena for production of                                    P-000890 through P-000913
   items
   Coryell County District Attomey's Office's                         219                            cD-4
   response (with produced items) to subpoena for                                   P-000914 through P-001 1 32
               of items
   Southern Health Partners' response (with produced                   8l                      CD-4
   items to             for            of items                                    P-001 1 33 through P-001 21 3
   T. Don Hutto Correction Center, San Antonio                          2                      CD-4
  Field Office response (with produced items) to                                   P-001 214 through P-0012 I 5
         ena for             of items
  Texas Association of Counties response (with                        257                            CD-4
  produced items) to subpoena for production of                                    P-00121 6 through P-001472
  items
  Texas Commission on Law Enforcement response                         2l                            CD-4
  (with produced items) to subpoena for production                                 P   -\AUn       through P-00 I 493
  of items
  Texas Department        Criminal Justice response                   135                            cD-4
  (with produced items) to subpoena for production                                 P-001494 through P-001628
  of items


         Plaintiff produced the following with the Second Amended Plaintiffs' Rule 26(a)(1)
Initial Disclosures (including Expert Desi gnations) :

                         Description                             Number of            Bates Numbers / CD
                                                                 pageslCD         (Fairchild v. Coryell County)
 Videos from Defendants (Coryell 498- 502)
 (previously produced videos by Defendant Coryell
 County in.DAV file format)
 Converted to MP4                                                  134 total                  Flash Drive -       1
     a  CoryellCtyoOO4g8                                            videos
     a  CoryellCty000499
     a  CoryellCty00O500
     a CoryellCtyO0OsOl
      a




Foufih Amended PlaintifPs Rule 26(a)(l) Initial Disclosures (including Expert Designations)       page 16 of 25
                                                                                              -
                           Description                             Number of               Bates Numbers / CD
                                                                   pages/CD            (Fairchild v. Coryell County)
    Videos from Coryell DA subpoena response
    (produced by Coryell County District Attomey's
    Office in response to subpoena for production of
    items in.DAV file format)
    Converted to MP4 format
        r Use of Force 5.1                                          I   l8 total               Flash Drive         -   1

        o 736-815 5.4                                                   videos
        o Hallway Use of Force 5.2
        . 54 Entire Video 5.3

           Plaintiffproduced the following with the Third Amended Plaintiffs' Rule 26(a)(1) Initial
  Disclosures (including Expert Designations) served via U.S. mail, certified, return receipt
  requested on October 4, 2019. Plaintiff also produced documents Bates-labeled "Fairchild v.
  Coryell County P-001629 through P-001689" with the Third Amended Plaintiffs' Rule 26(a)(l)
  Initial Disclosures (including Expert Designations) served via email.

                       Description                             Number of                 Bates Numbers            / CD
                                                               pages/CD            (Fairchild v. Coryell County)




Deposition transcript for Scott A. Williams as                      387                             CD-5
Representative of Coryell County, Texas                                            (P-00 1 690 through P -00207 6)




Deposition transcript for Steven Russell Lovelady                  568                           CD-5
                                                                                   e   -002A7 7 throueh
                                                                                                     P -002644)
Deposition transcript for Wesley Harland Pelfrey                   421                        CD-5
                                                                                   (P-002645 through P-003 065)
Report of retained expert Scott A. DeFoe                            61                             cD-5
                                                                                   e-0arc29        through P-001 689)
TCOLE   -   status report on Adam R. Russell                        l2                             cD-5
                                                                                   (P-003066 throueh P-003077)
TCOLE   -   status report on Steven R. Lovelady                     5                           CD-5
                                                                                   (P-003 078 throueh P-003 082)
TCOLE   -   status report on Wesley H. Pelfrey                      2                              CD-5
                                                                                   (P-003 083 through P-003 084)
TCOLE   -   status report on   William R. Jennings Jr               10                             cD-5
                                                                                   (P-003085 through P-003094



 Fourth Amended Plaintifls Rule 26(a)(l) Initial Disclosures (including Expert Designarions)       Page   l7 of
                                                                                               -                  25
         Plaintiff produced the following with the Fourth Amended Plaintiffs' Rule 26(a)(1) Initial
  Disclosures (including Expert Designations) served via first class mail and email.

                       Description                              Number of             Bates Numbers / CD
                                                                pages/CD          (Fairchild v. Coryell County)
           report ofretained       Scott A. DeFoe                    68           (P-003 I 34 through P-003201)
Comal County Sheriffls Office - documents on Jose                    53          (P -003220 through P -00327 2)
Guadal upe Rodriguez's death
&gpott of retained expert Amy C. Gruszecki, DO                       18          (P -003202 through P-003 2 1 9)
Report of retained expert Arthur Joyce, PhD                          l9          (P-0031 15 through P-003133)
(&ggrding Susie Fairchild)
Report ofretained expert Arthur Joyce, PhD                           20          (P-003095 through P-003 I l4)
(Begarding Patrick Fairchild)




                               Rule 26f a)( l )f.A)f i i i) Computation _qf Damaqes

          The disclosing party provides the following computation for each category of economic

  damages claimed by the disclosing party, making available for inspection and copyrng as under

 Rule 34 the documents or other evidentiary material, not privileged or protected from disclosure,

 on which each computation is based, including materials bearing on the nature and extent of

 injuries suffered.

         Plaintiff will supplement this response.



                               Rule 26(axl XAXiv) Insurance Agreemen!(s)

         Plaintiff does not have in PlaintifPs            possession, custody,        or control any insurance
 agreement under which any person carrying on an insurance business may be liable to satisfr

 part or all of a judgment which may be entered in the action or to indemnifr or reimburse for

 payrnents made     to satisfu the judgment, and which was not produced to Plaintiff by opposing

parties, their attorneys, and/or their agents and/or representatives in connection with this action

 and,ior events leading to this action.




Fourth Amended Plaintiff s Rule 26(a)(1) Initial Disclosures (including Expert Designations)       page l8 of 25
                                                                                               -
  2)       Federal Rule of Civil Procedurs 26(aX2l Disclosure of Exoert Testimonv

           In addition to making additional disclosures above pursuant to Rule 26(a)(l), plaintiff

  provides in this section of this document expert testimony disclosure required by the Federal

  Rules of Civil Procedure. Plaintiff also incorporates by reference portions of this document

  above which also disclose such expert testimony.




                                          Rule 26(aX2)(A) In Ceneral

          Plaintiff hereby discloses the identity of the following witnesses Plaintiffmay use at trial

 to present evidence under Federal Rule of Evidence 702, 703, or 705. Plaintiff                             does not

 necessarily stipulate or agree that the persons listed, other than experts retained by Plaintiff, are

 necessarily qualified to testifr as experts. Instead, based upon the nature                  of Plaintiffs claims
 and Defendants' anticipated defenses,        Plaintiff expects that any of the following persons who             are

 not retained experts might present evidence under Federal Rule of Evidence 702,703, or 705,

 and might be qualified to do so:




                        Rgle 26(aX2XBl Witnesses Who Must Provide a Writrsn Reporr

         Plaintiff discloses in this section witness(es) Plaintiff retained or specially employed to

provide expert testimony in this case or those whose duties as Plaintiffs ernployees (if any)

regularly involve giving expert testimony. The documents produced by Plaintiff for each such

expert, and listed in the table below, constitute the experts'reports and which each contain:

         (i)      a complete statement   of all opinions the witness will express and the basis and
                  reasons for thern;
         (ii)     the facts or data considered by the witness in forming them;
         (iii)    any exhibits that will be used to summarize or support them;



Fourth Amended Plaintiff s Rule 26(a)(l) Initial Discloswes (including Expert Designations)       page 19 of 25
                                                                                              -
            (iv)        the witness's qualifltcations, including a list of all publications authored in the
                        previous l0 years;
            (v)         a list of all other cases in which, during the previous 4 years, the witness testified
                        as an expert at trial or by deposition; and
            ("i)        a statement of the compensation to be paid for the study and testimony in the case.

          The following table was added with the Third Amended PlaintifPs Rule 26(a)(1) Initial
   Disclosures (including Expert Designations), and documents Bates-labeled Fairchild v. Coryell
   County P-001629 through P-001689 were produced via U.S. mail, certified, return receipt
   requested, and via email.

    Name                                                                        Bates Numbers / CD
                                     Address and Phone Number
                                                                           (Fairchild v. Coryell Countv)
    DeFoe, Scott                     On-Scene Consulting Group,                        CD-5
    (police practices                LLC,526 21't Street,                   (P-001629 through P-001689)
    expert)                          Huntington Beach, California
                                     92648
                                     (7t4\ 6ss-428o

         The following items were also produced with the Third Amended Plaintiffs' Rule
  26(a)(l) Initial Disclosures (inciuding Expert Designations), served via U.S. mail, certified,
  refurn receipt requested:

                          Description                           Number of             Bates Numbers / CD
                                                                pages/CD          (Fairchild v. Coryell County)
Deposition transcript for Scott A. Williams as                     387                               cD-s
                   of                     Texas                                  (P-001690 through P-002076)
Deposition transcript for Steven Russell Lovelady                   568                              CD-5
                                                                                 (P -00207 7        P -002644\
                                                                                                    through
Deposition transcript for Wesley Harland Pelfrey                    42t                      CD.5
                                                                                  (P-002645 through P-003 065)
Report of retained expert Scott A, DeFoe                             6T                      CD-5
                                                                                 (P-001 629 throueh P-001 689)
TCOLE   - status report on Adam R. Russell                           t2                             cD-5
                                                                                 (P-003 066 throueh P-003 077)
TCOLE   -   status report on Steven R. Lovelady                      5                              CD.5
                                                                                 (P-003078 through P-003082)
TCOLE   -   status report on Wesley H. Pelfrey                       2                        CD-5
                                                                                 (P-003083 through P-003 084)
TCOLE   -   status report on William R. Jennings Jr                  10                       CD-5
                                                                                  (P-00308 5 throueh P-003 094

        The following table was added with the Fourth Amended Plaintiff s Rule 26(a)(1) Initial
 Disclosures (including Expert Designations), and documents Bates-labeled Fairchild v. Coryell
 County P-003095 through P-003219 were produced:




 Fourth Amended Plaintiff s Rule 26(a)(l) Initial Disclosures (including Expert Designations)
                                                                                                -   Page 20 of 25
   Name                                                                       Bates Numbers I CD
                                 Address and Phone Number
                                                                         (Fairchild v. Coryell County)
   Gruszecki, AmyC. DO           American Forensics                        (P-003202 through P-0032 1 9)
                                 2452U.5.80 E. Frontage Rd.
                                 Mesquite, TX 75149
                                 (214',) 221-2700
   Joyce, Arthur, PhD,           Neuropsychological Systems of            (P-00309s through P-003 1 14)
   ABN                           Texas                                                    and
                                 4201 Wingren Dr.                         (P-0031   l5 through P-003133)
                                 Irving, Texas 75062
                                 (e72) 6s0-6166
   DeFoe, Scott                  On-Scene Consulting Group,               (P-003 I 34 through P-003201 )
   (police practices             LLC,526 2l't Street,
   expeO                         Huntington Beach, Califomia
                                 92648
                                 (7t4) 6ss-4280




                       Rule 26(aX2XC.l Witnesses Who Do-Not Provide a Written Report

          Plaintiff discloses in this section witnesses for whom Plaintiffis not required to provide a

 report, providing for each witness:

         (i)      the subject matter on which the witness is expected to present evidence under
                  Federal Rule of Evidence 702,703, or 705; and

         (ii)     a suilrmary   of the facts and opinions to which the witness is expected to testifii:

         Plaintiff does not necessarily stipulate or agree that the people listed below                          are

necessarily qualified to testifu as experts. Instead, based upon the nature of Plaintiff s claims

and Defendants' anticipated defenses, Plaintiffexpects that any of the following persons who are

not retained experts might present evidence under Federal Rule of Evidence 702,703, or 705,

and might be qualified to do so:




Fourth Amended Plaintiffs Rule 26(a)(1) Initial Disclosures (including Expert Designations)         2l   of 25
                                                                                            -page
    Name                         Seebelow
    Address and                  Southwestern Institute of Forensic Sciences at Dallas, Office of the
    Telephone Number             Medical Examiner, 2355 North Stemmons Freeway, Dallas, Texas
                                 75207

                                 Barnard, Jeffrey J., MD
                                 Dyer, Tracy J., MD, JD
                                 Gwin, Chester S., MD
                                 Hastings, Stephen M., MD
                                 Lenfest, Stephen, MD
                                 Ogden, Emily, MD
                                 Quinton, Reade A., MD
                                 Townsend-Parchman, Janis K., MD
                                 Urban, Jill E., MD
                                 Ventura, Elizabeth, M.D.

   Subject Matter                Autopsy
   Summary of Facts              Non-retained. Conducted the autopsy of Kelli Page andior reviewed
                                 sufficient evidence related to andlor regarding the autopsy to provide
                                 opinions regarding injuries suffered by Ms. Page, her cause of death,
                                 and other matters mentioned in the autopsy report and supporting
                                 documents.
   Name                                  Memorial          alWa          Memorial Healthcare
   Address and                   Coryell Memorial Hospital alkla Coryell Memorial Healthcare
   Telephone Number              System, 1507 W. Main St., Gatesville, Texas 76528 (254) 865-8251

                                Gibby, Mark, MD
                                Wright, James D., MD

   Subject Matter               Medical provider(s)
   Summary of Facts             Non-retained. May have examined and/or treated Kelli Page for
                                injuries sustained as a result of the incident giving rise to this lawsuit
                                and/or the use-of-force incident occurring the day before Kelli Page's
                                death, and may testify regarding such medical treatment from the
                                medical provider's recollection and/or based upon what is disclosed in
                                related medical records.




Fourth Amended Plaintiff   s   Rule 26(a)(l) Initial Disclosures (including Expert Designations)       Page 22   of 25
                                                                                                   -
    Name                      Lovelady, Steven Russell
    Address and               c/o J. Eric Magee, Allison, Bass & Magee, L.L.P., A.0. Watson
    Telephone Number          House, 402W.125h S treet, Austin, Texas 78701
    Subject Matter            Coryell County Jail, as well as general jail and incarceration,
                              practices, policies, and customs
    Summary of Facts          Plaintiff incorporates by reference the transcript for this person's
                              deposition in this case to provide notice of his opinions and possible
                              testimony. Plaintiff expects this person to testifu regarding his
                              knowledge related to Kelli Page, as well as applying this person's
                              knowledge of jail practices; Coryell County policies, procedures, and
                              customs; and clearly-established law applicable to the incident giving
                              rise to claims in this case.
    Name                     Pelfrey, Wesley Harland
    Address and              c/o S. Cass Weiland, Squire Patton Boggs LLP, 2000 McKinney Ave.,
    Telephone Number         Suite 1700,           Texas 75201
    Subject Matter           Coryell County Jail, as well as general jail and incarceration, practices,
                             policies, and customs
    Summary of Facts         Plaintiff incorporates by reference the transcript for this person's
                             deposition in this case to provide notice of his opinions and possible
                             testimony. Plaintiff expects this person to testify regarding his
                             knowledge related to Kelli Page, as well as applyrng this person's
                             knowledge of jail practices; Coryell County policies, procedures, and
                             customs; and clearly-established law applicable to the incident giving
                             rise to claims in this case.
   Name                       Pruitt, Cheryl
   Address and                Coryell County Sheriff s Office, 510 Leon Street, Gatesville, Texas
   Telephone Number           76s28
   Subject Matter            Coryell County Jail, as well as general jail and incarceration,
                             practices.           and customs
   Summary of Facts          This person's oral deposition has not yet been taken, so Plaintiff is
                             unaware of the facts to which this person will testi$r. However, if that
                             deposition is taken, Plaintiffincorporates by reference the transcript of
                             any such deposition. Plaintiff expects this person to testifr regarding
                             his knowledge related to Kelli Page, as well as applying this person's
                             knowledge of jail practices; Coryell County policies, procedures, and
                             customs; and clearly-established law applicable to the incident giving
                             rise to claims in this case.




Fourth Amended Plaintiffs Rule 26(a)(l) Initial Disclosures (including Expert Designations)
                                                                                              -   Page 23 of 25
    Name
    Address and                Coryell County Sheriff s Office, 510 Leon Street, Gatesville, Texas
    Telephone Number           76528
    Subject Matter             Coryell County Jail, as well as general jail and incarceration,
                              practices,           and customs
    Summary of Facts          This person's oral deposition has not yet been taken, so Plaintiff is
                              unaware of the facts to which this person will testify. However, if that
                              deposition is taken, Plaintiffincorporates by reference the transcript of
                              any such deposition. Plaintiff expects this person to testiff regarding
                              his knowledge related to Kelli Page, as well as applyng this person,s
                              knowledge of jail practices; Coryell County policies, procedures, and
                              customs; and clearly-established law applicable to the incident grving
                              rise to claims in this case.




                                                                    submitted,




                                                    T. Dean Malone
                                                    Attorney-in-charge
                                                    Texas State Bar No. 24003265
                                                    Law Offices of Dean Malone, P.C.
                                                    900 Jackson Street
                                                    Suite 730
                                                    Dallas, Texas 75202
                                                    Telephone: (214) 670-9989
                                                    Telefax:         (214) 670-9904
                                                    dean@deanmalone.com

                                                    Of Counsel:

                                                    Michael T. O'Connor
                                                    Texas State Bar No.24032922
                                                    Law Offices of Dean Malone, P.C.
                                                    900 Jackson Street
                                                    Suite 730
                                                    Dallas, Texas 75202
                                                    Telephone: (214)670-9959
                                                    Telefax:          (214) 670-9904
                                                    michael. oconnor@deanmalone. com




Fourth Amended Plaintiffs Rule 26(a)(l) Initial Disclosures (including Expert Designations)
                                                                                            -Page 24 of 25
                                            CERTIFICATE OF SERYISE

         I   certify that my office served a copy                of this   document on the following parties'
 respective attorneys in charge via email and first class mail and email on December 23,2019.

         Eric A. Johnston
         McGinnis Lochridge LLP
         600 Congress Ave., Suite 2100
         Austin, Texas 78701
         Attorneyfor Defendant Coryell County, Texas


         J. Eric Magee
         Allison, Bass & Magee, L.L.P.
         A.O. Watson House
         402W.125h Sheet
         Austin, Texas 78701
         Attorney   for Defendant S teven         Russ ell   Lovelady


         S. Cass Weiland
         Robert A. Hawkins
         Squire Patton Boggs LLP
         2000 McKinneyAve., Suite 1700
         Dallas, Texas 75201
         Attorney for Defendant Wes ley Pelfrey



        Cory W. Smith
        Daniel Stark Law, PC
        P.O. Box 1153
        Bryan, Texas 77806
        Attorney for Intervenor Tffiny Gruwell




                                                         T. Dean Malone




Fourth Amended Plaintiff   s   Rule 26(a)(l) Initial Disclosures (including Expert Designations)   -   Page 25 of 25
